DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment filed on 04/29/2022 regarding claims 1-5 is fully considered. Of the above claims, claim 4 has been canceled; claim 1 has been amended.
Allowable Subject Matter
Claims 1-3 and 5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 1-3 and 5 is the inclusion of the limitations of a liquid jetting apparatus that include wherein the channel unit is formed with: a first pressure chamber; a second pressure chamber; and a link channel linking the first pressure chamber and the second pressure chamber, wherein the first pressure chamber, the second pressure chamber, and the link channel are open in the surface, wherein the first pressure chamber, the second pressure chamber, and the link channel are covered by the nozzle plate, wherein in the surface, the first pressure chamber, the link channel, and the second pressure chamber are linearly aligned in a direction which is parallel to the surface, wherein one end of the link channel in the direction is connected with the first pressure chamber and the other end of the link channel in the direction is connected with the second pressure chamber so that communication between the first pressure chamber and the second pressure chamber is linearly structured through the link channel, wherein the first pressure chamber and the second pressure chamber are in communication with each other in the direction parallel to the surface via the link channel, and wherein in the link channel, a communication portion in communication with the nozzle has a cross-sectional area perpendicular to the direction parallel to the surface, the cross-sectional area smaller than that of each of the first pressure chamber and the second pressure chamber.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798.  The examiner can normally be reached on MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





12 May 2022
/KENDRICK X LIU/Examiner, Art Unit 2853   

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853